            Case 8:20-bk-03608-CPM        Doc 172     Filed 06/22/20     Page 1 of 24




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov


 In re:

 CFRA HOLDINGS, LLC,                                     Case No. 8:20-bk-03608-CPM

                                                         Jointly Administered with

 CFRA, LLC                                               Case No. 8:20-bk-03609-CPM
 CFRA TRI-CITIES, LLC                                    Case No. 8:20-bk-03610-CPM

          Debtors.                                       Chapter 11

       ALCIMEDES, INC.’S OBJECTION TO CURE AMOUNT IN NOTICE OF
      ASSUMPTION, ASSIGNMENT AND CURE AMOUNT WITH RESPECT TO
     EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF THE DEBTORS

       Alcimedes, Inc. (“Alcimedes”), by counsel, hereby submits its Objection (the “Objection”)

to the proposed cure amount stated for Alcimedes in the Debtors’ Notice of Assumption,

Assignment and Cure Amount with Respect to Executory Contracts and Unexpired Leases of the

Debtors [ECF 145] (the “Cure Notice”), and in support thereof, states as follows:

                                          Introduction

       1.      On May 6, 2020, the above captioned debtors (the “Debtors”) filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code, commencing these Chapter 11 Cases.

       2.      Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtors continue

to remain in possession of their business assets and manage their financial affairs as Debtors-in-

possession. No trustee or examiner has been appointed in these Chapter 11 Cases.

       3.      Alcimedes is the owner of a commercial building located at 747 East Rochambeau

Drive, Williamsburg, Virginia (Store #2027) in which the Debtor, CFRA. LLC (“CFRA”), as
             Case 8:20-bk-03608-CPM        Doc 172     Filed 06/22/20     Page 2 of 24




lessee, operates an IHOP restaurant pursuant to a Commercial Lease (the “Lease”) with Alcimedes.

A copy of the Lease is attached as Exhibit 1.

       4.       Pursuant to the Cure Notice the Debtors may seek, inter alia, to assume and assign

the Lease.

       5.       This Objection is filed to protect Alcimedes’s rights under the Lease which may be

assumed and assigned pursuant to the Bidding Procedures Order.

                                           Objections

The Cure Amounts, Including Taxes and Attorneys’ Fees Must be Paid, and Indemnity
Obligations Must be Assumed

       6.       As a condition to any assumption and assignment of the Lease, all defaults must be

cured upon assumption. 11 U.S.C. § 365(b)(1)(A).

       7.       The Cure Notice correctly states the amount of base rent of $46,305 due Alcimedes,

which equates to the monthly rent of $15,305 for each of the months of April, May and June.

However, the Cure Notice does not include real estate taxes due for the period of January 1st

through June 30th of 2020 in the amount of $5,758.59. A copy of the County of York real estate

tax statement is attached hereto as Exhibit 2.

       8.       The amount stated for Alcimedes in the Cure Notice also does not include

attorneys’ fees due Alcimedes pursuant to the Lease in the requested amount of $4,000, as of the

date of this Objection.

       9.       The Debtors are obligated to cure all defaults under the Lease, and compensate

Alcimedes for its actual pecuniary loss as a result of defaults under the Lease. See 11 U.S.C. §

365(b)(1)(A) and (B). “To assume an executory contract that is in default, a debtor must prove that

it can promptly cure the default and provide adequate assurance of future performance.” In re

Bayou Shores SNF, LLC, 525 B.R. 160, 169 (Bankr. M.D. Fla. 2014). The principle is well-



                                                 2
          Case 8:20-bk-03608-CPM           Doc 172      Filed 06/22/20     Page 3 of 24




recognized. In re Flying Cow Ranch HC, LLC, No. 18-12681-BKC-MAM, 2018 WL 7500475, at

*2 (Bankr. S.D. Fla. June 22, 2018), leave to appeal denied sub nom. Flying Cow Ranch HC, LLC

v. McCarthy, No. 19-CV-80230, 2019 WL 1258780 (S.D. Fla. Mar. 19, 2019); In re Chira, 343

B.R. 361, 366 (Bankr. S.D. Fla. 2006); In Re LCO Enterprises, 12 F.3d 938, 941 (9th Cir. 1993);

Elkton Associates v. Shelco Inc. (Matter of Shelco), 107 B.R. 483, 487 (Bankr. D. Del. 1989).

       10.      Pursuant to the terms of the Lease and 11 U.S.C. § 365(b), the Cure Amount must

include a reasonable amount for attorneys’ fees actually incurred as a result of the Debtors’

bankruptcy case in the approximate amount of $4,000. See, e.g., In re Senior Care Centers, LLC,

607 B.R. 580, 596 (Bankr. N.D. Tex. 2019); In re Pelican Pool, 2009 Bankr. LEXIS 4623 (Bankr.

D.N.J. July 27, 2009); In Westview 74th Street Drug Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y.

1986) (payment of attorneys’ fees required as condition to lease assumption), Travelers Cas. &

Su. Co. Co. of A. v. Pacific Gas and El. Co., 127 S. Ct. 1199, 1203 (2007) (holding that a party is

entitled to be reimbursed for its attorneys’ fees when there exists an “enforceable contract

allocating attorneys’ fees”); In re East 44th Realty, LLC, No. 07 Civ 8799, 2008 U.S. Dist. LEXIS

7337 (S.D.N.Y. 2008) affirming bankruptcy court’s finding that a $1.7 million settlement of

attorneys’ fees to a landlord was reasonable.); In re Beltway Medical, Inc., 358 B.R. 448, 453

(Bankr. S.D. Fla. 2006) (“Where the trustee or debtor-in-possession fails to perform the primary

obligation under the lease (i.e. to pay rent), and the landlord incurs legal fees seeking to obtain

payment, it follows that the attorneys’ fees, if authorized under the lease and linked to enforcement

of the payment obligation, are entitled to the same administrative priority as the rent obligation”);

In re Entertainment, Inc., 223 B.R. 141, 152-154 (Bankr. E.D. Ill. 1998) (attorneys’ fees must be

paid as provided for in the assumed lease). The Debtors are obligated to cure all defaults under

the Lease, and compensate Alcimedes for its actual pecuniary losses as a result of defaults under



                                                 3
          Case 8:20-bk-03608-CPM           Doc 172     Filed 06/22/20     Page 4 of 24




the Lease. See 11 U.S. C. § 365(b)(1)(A) and (B).

       11.     The Debtor continues to be responsible for any and all accruing charges under the

Lease, and must pay such charges as and when they come due under the Lease. Any proposed

assignee must take the assignment of any Lease subject to its terms. Any final sale order should

clearly state that the assignee will assume the Lease obligations and pay them when due that relate

to the period after the closing of any sale and assignment.

                                     Indemnity Obligations

       12.     In addition to current monetary obligations that Debtors must satisfy under Section

365 of the Bankruptcy Code, the Lease also provides that Debtors must indemnify and hold

Alcimedes harmless with regard to existing claims as well as with regard to events which may

have occurred pre-assumption but which are not made known to the Alcimedes or CFRA until

some period post-assumption. Accordingly, the assignee must assume any such indemnification

liabilities and provide adequate insurance in order to guaranty that any indemnity responsibilities

will be met. Claims for indemnity may include, but are not limited to, claims for personal injuries

which occur at the leasehold, where either Alcimedes is joined as a party defendant, damage, and

destruction to the property by Debtors or their agents, claims for environmental damage or

environmental clean-up etc.

       13.     Alcimedes objects to the proposed assumption and assignment of its Lease by a

proposed assignee unless CFRS and/or the proposed assignees comply with all of the requirements

of Sections 365(b) of the Bankruptcy Code. Absent the ability, or willingness, of the Debtors and

the proposed assignee to satisfy the Code’s requirements any proposed assumption and assignment

should be denied.




                                                 4
           Case 8:20-bk-03608-CPM           Doc 172      Filed 06/22/20   Page 5 of 24




                                Reservation of Rights and Joinder

       14.     Alcimedes reserves the right to increase or further reconcile the cure claims set

forth herein for items such as, but not limited to, claims for rent, taxes, costs, fees, and any

additional cure amounts due under the Lease, as CFRA is still in possession of the property and

expenses and/or damage may be occurring.

       15.     Alcimedes reserves the right to amend or supplement this Objection in the event

that a proposed assignee is selected.
        16.    To the extent not inconsistent herewith, Alcimedes hereby joins in objections that

have been or are subsequently raised by other landlords.

       WHEREFORE, Alcimedes, Inc. respectfully requests that this Objection be sustained, that

Debtors’ request to assume and assign the Lease be denied unless the Debtors and any proposed

assignee meet all requirements under the Bankruptcy Code in accordance with this Objection, and

that it be granted such other and further relief as is just and proper.

       Dated: June 22, 2020                    BURR FORMAN, LLP

                                               /s/ J. Ellsworth Summers, Jr.
                                               J. Ellsworth Summers, Jr., Esq.
                                               Florida Bar No. 0015769
                                               50 North Laura Street, Suite 3000
                                               Jacksonville, Florida 32202
                                               Phone: (904) 232-7200
                                               Fax: (904) 232-7201
                                               E-mail: ESummers@burr.com

                                               Dennis T. Lewandowski, Esq.
                                               Virginia State Bar No. 22232
                                               Kaufman & Canoles, P.C.
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510
                                               Phone: (757) 624-3252
                                               Fax: (888) 360-9092
                                               E-mail: dtlewand@kaufcan.com
                                               Counsel for Alcimedes, Inc.



                                                   5
             Case 8:20-bk-03608-CPM          Doc 172      Filed 06/22/20      Page 6 of 24




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on June 22, 2020, I electronically filed the foregoing with the

Clerk of Court by using the Case Management/Electronic Case Filing (“CM/ECF”) system which

will send notice of electronic filing to all parties indicated on the electronic filing receipt.

                                                        /s/ J. Ellsworth Summers, Jr.
                                                                 Attorney




18538627v3                                         6
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 7 of 24

                                                           EXHIBIT 1
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 8 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 9 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 10 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 11 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 12 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 13 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 14 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 15 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 16 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 17 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 18 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 19 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 20 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 21 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 22 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 23 of 24
Case 8:20-bk-03608-CPM   Doc 172   Filed 06/22/20   Page 24 of 24
                                                                    EXHIBIT 2
